DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are currently pending in the application.
Drawings
In light of MPEP §1.83(a) and §1.84(o), the drawings are objected to because the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc.) in FIG. 2 are not indicative as to what said symbol represents. Applicant is required to briefly label in words the function of said graphical drawing symbols, such that a reader would not have to read the entire specification in order to figure it out. For example, according to the specification, element 210 is an “initial operation state”, therefore it is suggested that applicant labels box 210: -- initial operation state--.  The same requirement applies to all the other numerals associated with other graphical drawing symbols (boxes/rectangles, circles/etc), such as presented below.

    PNG
    media_image1.png
    1040
    675
    media_image1.png
    Greyscale

Example revised Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 1, 10, 12 are objected to because of the following informalities:  
Claim 1, line 11, recites “if a failure of the one of the one or more operating fuel gas compressors is detected”, which should be revised to: 
-- [[if]] upon detecting [[a]] the failure of the one of the one or more operating fuel gas compressors 
in order to positively recite the step of detecting the failure of the one of the one or more the fuel gas compressors, since the entire invention is contingent on the failure occurring; see MPEP 2111.04, II; 
Claim 10, ln. 10, recites “the supply line pressure”, which should be revised to: -- the line
Claim 12, line 11-12, recites “in response to a fuel gas compressor failure signal”, which should be revised to: -- in response to [[a]] the fuel gas compressor failure signal --, since the limitation “fuel gas compressor failure signal” was already introduced in line 10;
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11 is rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “the one or more operating fuel gas compressors remaining in operation”.  This renders the claim indefinite, as no additional “fuel gas compressors remaining in operation” were previously introduced or implied.  Thus there is a lack of antecedent basis for this limitation in the claim.  Claim 1 recites “one or more operating fuel gas compressors”, suggesting that there could be only one operating fuel gas compressor.  It is suggested that claim 4 be revised to recite that “the at least one fuel gas compressor includes one or more operating fuel gas compressors remaining in operation”.
Claim 11 recites “wherein at least one fuel gas compressor of the one or more operating fuel gas compressors remains in operation after failure of the one fuel gas compressor of the one or more operating fuel gas compressors”.  This renders the claim indefinite, as claim 1 recites that there are “at least one fuel as compressor” in the power plant with “one or more operating fuel gas compressors”, suggesting that there can be only one fuel gas compressor present to satisfy the claims.  However, claim 11 now requires that there be at least two fuel gas compressors, since one has to fail while another one has to “remain in operation after the failure of the one fuel gas compressor”.  Yet claim 11 still implies only one operating fuel gas compressor can be present since it still recites “one or more operating fuel gas compressors”.  It is suggested that claim 11 be revised to recite that “the power plant comprises at least two fuel gas compressors”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2017/0009664) in view of Smith (US 2010/0281843), further in view of Socher (US 2007/0068168).
Regarding independent claim 1, Nakagawa discloses a method for operating a power plant 1 (Nakagawa Fig. 1 & 2), the power plant comprising at least one gas turbine engine 3 (Para. 0032, “a plurality of gas turbines 3 (3-1, 3-2, 3-3, and 3-4)” and at least one fuel gas compressor (Para. 0032-33, “a plurality of compressors 2 (2A, 2B, and 2C)…The compressor 2 compresses the fuel gas supplied via the fuel gas supply line 8, and discharges the compressed fuel gas to the downstream side”), the method comprising: 
A fuel gas which is a fuel of the gas turbine 3 is supplied from the upstream side of a fuel gas supply line 8 (8A and 8B), and is supplied to the gas turbine 3 (3-1 to 3-4) via an IGV 5 (5A and 5B), the compressor 2 (2A and 2B), a check valve 7 (7A and 7B), and a fuel gas header 4 in this order from the upstream side in a flow direction of the fuel gas”); 
compressing the fuel gas to a plant supply pressure in one or more operating fuel gas compressors 2A, 2B of the at least one fuel gas compressor 2 and supplying the compressed fuel gas to a plant supply line (Para. 0033-34, the operating compressors 2 pressurize the fuel gas and deliver the gas to “fuel gas header 4”, which then controls the header pressure of the fuel gas supplied to the gas turbines 3); 
operating the at least one gas turbine engine to generate a power output (the gas turbines 3-1 to 3-4 have respective loads, Para. 0039), wherein the power output is a set power output according to a power demand signal (Nakagawa Fig. 1 & 2, see “Demand”; Para. 0036, “The function generator 10 acquires an output command value, which is corresponding to the load of the gas turbine 3, from a gas turbine output control device”); and a reduction of the power output is performed in one single step (Para. 0040, “the compressor control device 30 outputs an instruction signal to a gas turbine output control device (not shown) or the like so as to decrease an overload of the gas turbine load such that the operation value calculated by the divider 12 does not exceed the upper limit”) and controlled by at least one feedforward control signal (Para. 0060, “With respect to at least one of the plurality of compressors 2, a feedforward control signal generation unit (hereinafter, refer to FF control signal generation unit) 31 generates a first control signal for controlling the amount of the fuel gas supplied by the compressor 2, on the basis of the value which is obtained by dividing the total load of the load apparatus (gas turbine 3) by the number of the running compressors 2”, Para. 0064, “the communication unit 35 receives the preceding signal of the gas turbine load from the gas turbine output control device, and outputs the preceding signal to the FF control signal generation unit 31”).
Nakagawa fails to disclose the steps of: detecting whether one of the one or more operating fuel gas compressors has a failure; and, if a failure of the one of the one or more operating fuel gas compressors is detected, reducing the power output of the at least one gas turbine engine to an emergency power output which is lower than the set power output and restricting the power output of the at least one gas turbine engine to the emergency power output [contingent limitation]. 
Smith teaches a compressor fault detection and protection method that can detect whether an operating compressor has a failure, and to perform an appropriate control response (Para. 0034, “as illustrated in FIG. 4, assume that during the scenario where the third stage experiences component failure or damage (the second pressure profile 70), the pressure increase across the third stage has been reduced to zero while the other four stages perfectly compensate for the decrease in pressure increase across the third stage. … Monitoring these changes in pressure increase across each of the individual stages of the multi-stage compressor 16 will enable quicker detection of the component failure or damage and more precise localization of the failure, in this example the third stage of the multi-stage compressor 16.”; Para. 0038, “Once it has been determined that the pressure increase ratio for a particular stage or section of stages has deviated (e.g., increased or decreased) from the expected pressure increase ratio for the stage or section of stages by more than a predetermined amount, an appropriate control response may be initiated. … For example, under certain circumstances, the multi-stage compressor 16 may be shut down in response to deviation from the expected pressure increase ratio.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of detecting whether an operating compressor has a failure, as taught by Smith, into the method of Nakagawa, in order to detect when a failure of the compressor (in this case the fuel gas compressor) has occurred, which would result in undesired output pressure of the compressor (Smith Para. 0048).  While Smith is mostly directed towards a compressor of a gas turbine engine, the Smith also states their method is applicable to multi-stage rotary machines in general (Smith Para. 0016), and thus is in the same field as the fuel gas compressor of Nakagawa.  Consequently, one skilled in the art would have known to incorporate compressor fault detection as taught by Smith into a fuel gas compressor as an obvious extension of prior art teachings, to monitor the health and operation of the fuel gas compressor.
Nakagawa in view of Smith thus far still fails to disclose the steps of: if a failure of the one of the one or more operating fuel gas compressors is detected, reducing the power output of the at least one gas turbine engine to an emergency power output which is lower than the set power output and restricting the power output of the at least one gas turbine engine to the emergency power output [contingent limitation]. 
Socher teaches operating a power plant with a gas turbine engine receiving a gas fuel at a plant supply pressure (Psystem requirement) that depends on a current power output setpoint (“initial load set point”) from a gas fuel line delivering fuel to the plant at a gas line gas pressure (Pgas; Para. 0012); wherein when a drop in gas line pressure Pgas to below a reference pressure level (Paction limit), a step of “standard deloading” is initiated to reduce the quantity of gaseous fuel gas, to observe changes and decide on future action).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of reducing and restrict the power output of the at least one gas turbine engine to a lower power output (an emergency power output level) that is lower than the initial power output in the event of a gas line pressure drop, as taught by Socher, into the method of Nakagawa, in order to provide safer operation of the gas turbine engine in the event of a gas line pressure drop, without having to initiate an emergency shutdown (Socher Para. 0019-20, “By means of the method according to the invention, it is therefore possible to safely operate gas turbine power plants even at reduced gas pressure Pgas without at the same time initiating an emergency shutdown”).  In the event of a fuel gas compressor failure, its ability to pressurize the fuel gas would naturally be greatly reduced (especially if its failure results in action causing its shutdown, as suggested in Smith Para. 0038).  Consequently, one skilled in the art would be motivated to incorporate the steps of Socher to permit the plant to remain operational despite a fuel gas compressor failure causing potential a decrease in the fuel gas pressure.
It is further noted, that the limitation “if a failure of the one of the one or more operating fuel gas compressors is detected, reducing the power output of the at least one gas turbine engine to an emergency power output which is lower than the set power output and restricting the power output of the at least one gas turbine engine to the emergency power output” is a 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
The steps recited in the claim limitation are only performed if a failure of one or more operating fuel gas compressors has occurred, and does not require the steps be performed if the condition has not occurred.  For sake of examination, the limitations are interpreted as being required along with a detection of the failure state of the one of the one or more operating fuel gas compressors.  See Claim Objections above for suggested claim language revisions.
Regarding claim 2, Nakagawa in view of Smith & Socher teaches the method according to claim 1, and Nakagawa further teaches: providing the at least one feedforward control signal to at least one fuel flow control valve of the at least one gas turbine engine (Para. 0060, “With respect to at least one of the plurality of compressors 2, a feedforward control signal generation unit (hereinafter, refer to FF control signal generation unit) 31 generates a first control signal for controlling the amount of the fuel gas supplied by the compressor 2, on the basis of the value which is obtained by dividing the total load of the load apparatus (gas turbine 3) by the number of the running compressors 2”; Nakagawa Fig. 1 & 2, see feedforward control signal FF delivered to valves 5A & 5B) and 
Nakagawa in view of Smith & Socher thus far fails to teach changing a position of the at least one fuel flow control valve to a predefined emergency position; and subsequently operating the at least one gas turbine engine in a load control mode at the emergency power output. 
fuel throttle”) to a predefined emergency position (Para. 0015, “… "standard deloading" is effected, during which the quantity of gaseous fuel fed to the combustion process is reduced, with a fuel throttle rate depending on the respective type of gas turbine power plant being preset”); and subsequently operating the at least one gas turbine engine in a load control mode at the emergency power output (Para. 0016-20, the gas turbine has been deloaded in response to the drop in gas fuel pressure).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of changing a position of the at least one fuel flow control valve to a predefined emergency position, and subsequently operating the at least one gas turbine engine in a load control mode at the emergency power output, as taught by Socher, into the method of Nakagawa in view of Smith & Socher , in order to provide safer operation of the gas turbine engine in the event of a gas line pressure drop, without having to initiate an emergency shutdown (Socher Para. 0019-20).


Allowable Subject Matter
Claim 12 & 13 are allowed.
Claims 3, 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching plants having fuel gas compressor arrangements, and systems and methods of compressor fault/failure detection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741